                                            Case 3:18-cv-06721-JCS Document 184 Filed 11/16/20 Page 1 of 3


                                           Donald R. McPhail (admitted pro hac vice)           Mark Isaac Schickman (SBN 62653)
                                       1   Email: dmcphail@dickinsonwright.com                 Email: mark@SchickmanLaw.com
                                           DICKINSON WRIGHT PLLC                               SCHICKMAN LAW
                                       2   International Square                                1019 Euclid Avenue
                                           1825 Eye St. N.W., Suite 900                        Berkeley, Ca. 94108
                                       3   Washington, D.C. 20006                              Telephone: (510) 467-2909
                                           Telephone: (202) 457-0160
                                       4   Facsimile: (844) 670-6009
                                       5   Jonathan D. Baker (SBN 196062)                      Theodore J. Bielen, Jr. (SBN 56395)
                                           Email: jdbaker@dickinsonwright.com                  Email: bielenlt@yahoo.com
                                       6   DICKINSON WRIGHT PLLC                               BIELEN & LAMPE
                                           800 W. California Avenue, Suite 110                 1390 Willow Pass Road, Suite 1020
                                       7   Sunnyvale, CA 94086                                 Concord, CA 94520
                                           Telephone: (408) 701-6100                           Telephone: (925) 288-9720
                                       8   Facsimile: (844) 670-6009                           Facsimile: (925) 288-9731
                                       9   Ryan O. White (admitted pro hac vice)               Attorneys for Defendant
                                           Email: rwhite@taftlaw.com                           O’Keeffe’s, Inc. d/b/a SAFTI FIRST,
                                      10   Elizabeth Shuster (admitted pro hac vice)           a California corporation
                                           Email: eshuster@taftlaw.com
                                      11   TAFT, STETTINIUS & HOLLISTER LLP
                                           One Indiana Square, Suite 3500
                                      12
800 W. California Avenue, Suite 110




                                           Indianapolis, Indiana 46204
                                           Telephone: (317) 713-3500
                                      13
      Sunnyvale, CA 94086




                                           Facsimile: (317) 713-3699
                                      14   Philip R. Bautista (admitted pro hac vice)
                                           Email: pbautista@taftlaw.com
                                      15   TAFT STETTINIUS & HOLLISTER LLP
                                           200 Public Square, Suite 3500
                                      16   Cleveland, OH 44114
                                           Telephone: (216) 241-2838
                                      17   Facsimile: (216) 241-3707
                                      18   Attorneys for Plaintiffs Ely Holdings Limited
                                           and Greenlite Glass Systems Inc.
                                      19
                                                                      UNITED STATES DISTRICT COURT
                                      20
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                      21                                 SAN FRANCISCO DIVISION
                                           ELY HOLDINGS LIMITED,
                                      22   a United Kingdom company, and
                                           GREENLITE GLASS SYSTEMS INC.,              Case No. 3:18-cv-06721 JCS
                                      23
                                           a Canadian company,
                                                                                      STIPULATION AND [PROPOSED]
                                      24                 Plaintiffs,                  ORDER REGARDING CASE SCHEDULE
                                      25          v.

                                      26   O’KEEFFE’S, INC. d/b/a SAFTI FIRST,
                                           a California corporation,
                                      27
                                                         Defendant.
                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                                                                           1                      Case No. 3:18-cv-06721 JCS
                                           REGARDING CASE SCHEDULE
                                            Case 3:18-cv-06721-JCS Document 184 Filed 11/16/20 Page 2 of 3



                                       1

                                       2          Pursuant to Civil Local Rule 7-12, Plaintiffs Ely Holdings Limited and Greenlite Glass
                                       3   Systems Inc. (collectively, “Plaintiffs”) and Defendant O’Keeffe’s, Inc. d/b/a SAFTI FIRST
                                       4   (“Defendant”), through their respective counsel of record, and subject to the approval of the Court,
                                       5   hereby stipulate and agree to extend the below deadlines, as set forth below. All other dates shall
                                       6   remain the same. This short extension is necessary to ensure that the parties have adequate time
                                       7   to conduct expert depositions as to damages experts, and any Daubert motions connected
                                       8   therewith, which must of necessity follow those depositions.
                                       9          Accordingly, the parties stipulate and respectfully request that the Court issue an order
                                      10   extending the dispositive motion deadlines and Daubert motion deadlines for technical experts as
                                      11   follows:
                                      12
800 W. California Avenue, Suite 110




                                                                 Event                  Current Deadline           New Deadline
                                      13
      Sunnyvale, CA 94086




                                      14           Dispositive and technical expert
                                                                                       November 12, 2020       November 23, 2020
                                      15           Daubert motions

                                      16           Briefs in Opposition to
                                      17           dispositive and technical expert    December 11, 2020       December 14, 2020
                                      18           Daubert motions
                                      19
                                                  The parties do not intend to utilize damages expert reports in connection with the scheduled
                                      20
                                           dispositive motions. The parties have agreed to take depositions of damages experts after the
                                      21

                                      22   dispositive motion ruling, and seek to file any Daubert motions regarding those damages experts

                                      23   thereafter. Defendant therefore requests to defer expert discovery and Daubert motions for the

                                      24   damages experts as set forth below, to which Plaintiffs have agreed, subject to the Court’s
                                      25
                                           approval.
                                      26
                                                 Depositions of damages experts to be taken no later than thirty (30) days following the
                                      27
                                                  Court’s rulings on dispositive motions; and
                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                                                                            2                         Case No. 3:18-cv-06721 JCS
                                           REGARDING CASE SCHEDULE
                                             Case 3:18-cv-06721-JCS Document 184 Filed 11/16/20 Page 3 of 3



                                       1           Daubert motions regarding the opinions proffered by damages experts to be served no later

                                       2            than sixty (60) days following the Court’s rulings on dispositive motions.

                                       3

                                       4

                                       5

                                       6
                                           Dated: November 12, 2020                               Respectfully submitted,
                                       7
                                            DICKINSON WRIGHT RLLP                                 SCHICKMAN LAW
                                       8

                                       9    /s/ Jonathan D. Baker                                 /s/ Mark Isaac Schickman
                                            Jonathan D. Baker (SBN 196062)                        Mark Isaac Schickman (SBN 62653)
                                      10
                                            Attorneys for Plaintiffs                              Attorneys for Defendant
                                      11    Ely Holdings Limited and                              O’Keeffe’s, Inc. d/b/a SAFTI
                                            Greenlite Glass Systems Inc.                          FIRST, a California corporation
                                      12
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                      14                                     SIGNATURE ATTESTATION

                                      15            Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

                                      16   document has been obtained from each of the other signatories.

                                      17
                                           Dated: November 12, 2020                                 DICKINSON WRIGHT RLLP
                                      18

                                      19                                                   By:     /s/ Jonathan D. Baker
                                                                                                 Jonathan D. Baker (SBN 196062)
                                      20

                                      21

                                      22                                          [PROPOSED] ORDER

                                      23            PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                      24
                                           Dated:       11/16/2020
                                      25
                                                                                           The Honorable Joseph C. Spero
                                      26                                                   United States Chief Magistrate Judge

                                      27   28200276v1

                                      28
                                           STIPULATION AND [PROPOSED] ORDER
                                                                                              3                             Case No. 3:18-cv-06721 JCS
                                           REGARDING CASE SCHEDULE
